Citation Nr: 0425062	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for residuals of a left 
ankle fracture.

2.  Entitlement to an effective date prior to April 3, 2001, 
for the grant of service connection for bilateral frozen 
feet.

	
REPRESENTATION

Veteran represented by:	Disabled Veterans of America


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran had active military service from February 1948 to 
December 1951.
 
This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 2001 RO decision that denied the 
veteran's application to reopen a claim of service connection 
for residuals of a left ankle fracture.  In addition, service 
connection for bilateral frozen feet was granted and an 
effective date of April 4, 2001, was assigned.  The veteran 
appeals to the Board for a reopening of his claim of service 
connection for residuals of a left ankle fracture and for an 
earlier effective date for bilateral frozen feet. 

In April 2003, the veteran withdrew his request for a Board 
hearing at the RO.  

It is noted that evidence was received at the RO following 
issuance of the October 2002 Statement of the Case.  The case 
need not be remanded, however, as this evidence (VA 
outpatient treatment records dated from October 2001 to 
January 2003) deals largely with the veteran's 
gastrointestinal problems and/or is duplicative of evidence 
previously considered.  As such, the Board will proceed with 
appellate review.
 
The claim regarding an earlier effective date is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  The veteran's application to reopen a claim of service 
connection for residuals of a left ankle fracture was denied 
in an October 1959 Board decision. 

2.  Evidence received since the Board's October 1959 denial 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for residuals of a left ankle fracture.

CONCLUSIONS OF LAW

1.  The Board's October 1959 denial of service connection for 
residuals of a left ankle fracture is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

2.  Evidence received into the record since the Board's 
October 1959 denial is not new and material; hence, the 
criteria for reopening the claim for service connection have 
not been met.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active military service from February 1948 to 
December 1951.

In December 1950, the veteran was treated for a possible 
fracture of the right ankle.  It was noted that the injury 
stemmed from an incident in which the veteran jumped from a 
truck.  It was later noted he had sustained a sprain (not a 
fracture) of the right ankle.  .

In May 1951, the veteran was treated for shell fragment 
wounds of the left leg (to include the knee) and both feet.  
There was no major artery or nerve involvement.  In November 
1951, it was noted that the veteran had a history of an old 
fracture of the ankle in 1950.  

A December 1951 discharge examination report reflects that 
the veteran's lower extremities were normal. 

In an application, received in August 1952, the veteran 
indicated he wanted service connection for a fracture of the 
left ankle sustained in service in 1951.

An October 1952 VA examination report shows that the veteran 
reported that he had fractured his left ankle in 1951 and had 
been hospitalized in Japan for three weeks.  On objective 
examination, he had no limitation of motion of the left 
ankle.  It was noted he had various scars.  The diagnoses 
included scars of shrapnel wounds of the left lower thigh and 
left heel. 

A December 1958 VA examination report reflects a diagnosis of 
residuals of shrapnel wounds of the left thigh and heel.   

An April 1959 VA examination report show residuals of old 
shell fragment wounds to include scars of the left thigh, 
left lower leg, and left ankle region.  The scars were not 
adherent or productive of tissue loss.  There were no 
orthopedic problems.  X-rays of the left ankle revealed no 
abnormalities. 

By an October 1959 Board decision, service connection for 
residuals of a left ankle problem was denied.  At that time 
the Board determined that no residual disabilitywe resulting 
from the inservice ankle sprain was shown.

Evidence received since this decision was rendered is 
summarized below.

The veteran submitted photocopies of his service medical 
records and various VA medical records regarding his lower 
extremities to include his right and left ankle. By a 
December 1976 VA examination, it was noted that the veteran 
had residuals of shrapnel wounds of the left leg, and the 
veteran said that they were not bothering him.  The diagnoses 
included residuals of shrapnel wounds of the left leg and 
feet. A December 2000 VA examination report shows that the 
veteran had a history of injuries in a bomb attack in 1951.  
He received a shrapnel wounds of the left thigh and left leg.  
The impressions included residuals of a tender scar of the 
left ankle.  

Legal Analysis

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (38 C.F.R.  §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  The VCAA 
and its implementing regulations include enhanced duties to 
notify and assist a claimant.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In August 2001, the RO denied the 
veteran's application to reopen a claim of service connection 
for residuals of a left ankle fracture.  He was properly 
notified of the outcome as well as the reasoning behind the 
adverse decision in a September 2001 letter.  The Board 
concludes that the discussion in the August 2001 RO decision, 
statement of the case (issued in October 2002), and numerous 
letters over the years (including a March 2001 VCAA letter) 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board determines that, in 
totality, the RO decision, SOC, and various letters informed 
him of:  why the evidence on file was insufficient to reopen 
the claim of service connection; what evidence the record 
revealed; what VA was doing to develop the claim; and what 
information and evidence was needed to substantiate his 
claim.  

The Board also points out that the March 2001 VCAA letter 
specifically informed him of what he should do in support of 
his claim, where to send the evidence, and what he should do 
if he had questions or needed assistance.  The Board thus 
finds that this letter also meets the duty to notify the 
veteran of what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claim.  

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A.  The Board emphasizes that, with respect to 
petitions to reopen previously denied claim, the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  38 
U.S.C.A. § 5103A(f).  That notwithstanding, VA has made 
significant efforts to develop the record in this appeal.  
Specifically, all of the veteran's VA medical records are on 
file, and there is no evidence of any outstanding records.  
Hence, the Board is aware of no circumstances in this matter 
that would put the VA on notice of the existence of any 
additional relevant evidence that, if obtained, would provide 
a basis to reopen the claim on appeal.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

In October 1959, the Board denied the veteran's claim of 
service connection for  residuals of a left ankle fracture.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

Under the version of 38 C.F.R. § 3.156(a) in effect at the 
time the veteran filed his application to reopen the claim of 
service connection for residuals of a fracture of the left 
ankle, "new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It has been emphasized that, while not every piece of new 
evidence is "material," some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
may not eventually convince VA to alter its prior adverse 
decision.  See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 
1998).  (The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently amended.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a).)

The United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996) (overruled on other grounds); see also 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

When the Board denied the veteran's claim of service 
connection for residuals of a fracture of the left ankle in 
October 1959, it reviewed the veteran's service medical 
records which show that he sustained a right ankle injury 
during active duty.  Although it was first noted that he had 
a possible fracture, it was later noted he had a right ankle 
sprain.  The service medical records also show that he 
sustained shell fragment wounds of the left leg and feet.  
There are no indications that he sustained a fracture to the 
left ankle during active service.  The Board also considered 
an April 1959 VA examination report which shows he had 
residuals of old shell fragment wounds to include scars of 
the left thigh, left lower leg, and region of the left ankle.  
It was also noted that he had no orthopedic or X-ray 
abnormalities of the left ankle.  The diagnoses did not 
include residuals of a left ankle fracture.  Given the 
aforementioned evidence, the Board concluded in October 1959 
that there was no evidence establishing that the veteran had 
sustained a left ankle fracture in service; as such, service 
connection was not warranted. 

Since the October 1959 Board decision was rendered, evidence 
was added to the record to include photocopies of service 
medical records and RO documents.  This evidence was 
previously considered by the Board in October 1959 and does 
not constitute new and material evidence.

In addition, several VA examinations have been conducted 
since October 1959.  Specifically, VA examinations conducted 
in December 1976 and December 2000 reflect that the veteran 
had residuals of shrapnel wounds of the left leg.  The 
examination reports do not reflect residuals of a left ankle 
fracture.  The aforementioned evidence is neither new nor 
material as it is largely duplicative of evidence previously 
considered (i.e. the April 1959 VA examination report) which 
reflects a post-service diagnosis of residual shrapnel wounds 
of the left leg to include the left ankle.  (Notably, the 
veteran is already service-connected for a residual shell 
fragment wound scar of the left ankle; as such, this matter 
need not be discussed.)

In sum, since the October 1959 Board decision that denied the 
veteran's claim of service connection for residuals of a left 
ankle fracture, new and material evidence has not been 
received to reopen this claim.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

(Although the veteran did have combat service, a fracture of 
the left ankle with accompanying current residuals may not to 
be assumed.  See U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).)


ORDER

The application to reopen a claim of service connection for 
residuals of a left ankle fracture is denied. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board specifically notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim regarding bilateral frozen feet, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the VA to explain what 
evidence will be obtained by whom.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that the VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).

Accordingly, these matters are hereby REMANDED, to the RO, 
via the AMC, for the following action:  

1.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA, and the duties to notify and assist 
imposed thereby, specifically as regards 
to the claim for an earlier effective 
date for the grant of service connection 
for bilateral frozen feet..  The letter 
should include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the veteran's claim.  The 
RO's letter should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
response period).   

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
earlier effective date for the grant of 
service connection for bilateral frozen 
feet, in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal remains denied, the RO 
must furnish the veteran an appropriate 
SSOC that includes citation to all 
additional legal authority considered-to 
include the revised versions of 38 C.F.R. 
§§ 3.102 and 3.159-and clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



